Examiner’s Comments
Status of Claims

Applicant’s amendments and remarks in the reply filed 4/6/2021 have been acknowledged and entered.  Claims 1-17 and 21-22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Taboada on 5/4/2021.

The application has been amended as follows: 
Please cancel claims 10, 14, 17, 21, and 22.
Please rewrite claim 1 to read as follows:
--A processing chamber, comprising:
a chamber body defining an interior processing region in a processing chamber; and
a showerhead assembly disposed in the processing chamber, wherein the showerhead assembly has at least four zones with different aperture densities, wherein 
a substrate support assembly disposed in the interior processing region of the processing chamber; and
a focus ring disposed on an edge of the substrate support assembly and circumscribing the substrate support assembly, the focus ring comprising:
	an inner perimeter and an outer perimeter;
an upper portion extending inwards from the outer perimeter to an upper inner wall, the upper portion having a top surface and a bottom surface;
a lower portion extending from the inner perimeter and having an upper surface and a lower surface, the upper surface extending to the upper inner wall and the lower surface extending below the bottom surface at the inner perimeter; and
a step formed from the upper inner wall intersecting the upper surface, wherein the upper inner wall has a height substantially similar to a length of the upper surface.--

In claim 16, please replace the phrase “the edge region of the showerhead plate” with the following:

            
            
Reasons for Allowance

Claims 1-9, 11-13, 15, and 16 are allowed.  The following is an examiner’s statement of reasons for allowance: The reviewed prior art does not anticipate or fairly suggest a processing chamber having all features as claimed.  The closest prior art of record is that of Kim et al. (US 2014/0224426) who teaches a processing chamber comprising a showerhead, substrate support assembly, and a focus ring having an upper portion and lower portion forming a step as claimed (see Fig. 8).  Thomas et al. (US 2008/0035608) teaches a showerhead assembly in a substrate processing chamber, the showerhead having multiple zones (see Figs. 2-5).  However, neither Kim nor Thomas teaches a processing chamber comprising a showerhead assembly having the particular structure as defined in Claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/             Examiner, Art Unit 1714                                                                                                                                                                                           
/NATASHA N CAMPBELL/             Examiner, Art Unit 1714